Ludeling, C. J.
This suit is based on two promissory notes. The defense is prescription. An examination of the record convinces ns that the pilca is untenable.
It is therefore ordered and adjudged that tho judgment of the district court ho avoided, and that there bo judgment against tbe defendant for the sum of six hundred dollars, with six pier cent, per annum interest on three hundred dollars, from twenty-seventh July, 1861 to twenty-seventh July, 1863, and at tho rate of eight pier cent, per annum thereafter till paid; and six per centum per annum interest on three hundred dollars from the twenty-seventh of July, 1861, to twenty-seventh July, 1862, and eight per centum per annum interest thereafter, subject to a credit of seventy-six dollars and seventy-five cents paid on tho twenty-second day of March, 1867, and for costs of both courts, to be paid in due course of administration.